Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 06/03/2021 have been fully considered but they are not persuasive.
The Applicant argues that in regard to claims 1 and 12 that the Park prior art, does not teach the limitation of “a cap layer between the first MTJ and the dummy MTJ and directly on top of the dummy MTJ.” 
Applicant further argues that the Park prior art, does not teach the limitation of “the first MTJ, the second MTJ, the first dummy MTJ, and the second dummy MTJ are disposed extending along a first direction according to a top view.”
In response to this argument, the Examiner directs the applicant’s attention to the Park prior art, which clearly teaches the limitation of a cap layer (160/162/164/138) between the first MTJ (150F’) and the dummy MTJ (150S’) and directly on top of the dummy MTJ (150S’) (see Park, Fig.16 as shown below); and 
the first MTJ, the second MTJ (150S’), the first dummy MTJ (150S’), and the second dummy MTJ (150S’) are disposed extending along a first direction according to a top view (note: Park’s Figs.2 and 5A demonstrates columns and rows arrangements of the first region Fla for MTJ/memory cell formation region. Fig.15 demonstrates zigzag arrangements of the first region MEa for MTJ/memory cell formation region. Therefore, ordinary skill in the art would able to arrange MTJ/memory cells in columns and rows on the first region FLa based on the teachings of Figs.2 and 5A) (see Park, Fig.16 as shown below and Figs.2 and 5A).
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the Park prior art reference does meet all the limitation in claims 1 and 12.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “a cap layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “a cap layer” relates back to “a cap layer” recites in claim 1, line 6.
	For purpose of compact prosecution, “a cap layer” will be treated as if it were “the cap layer.”  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 12-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. 2016/0104745 A1, hereinafter refer to Park).
Regarding Claim 1: Park discloses a semiconductor device (see Park, Fig.16 as shown below and ¶ [0004]), comprising:

    PNG
    media_image1.png
    487
    584
    media_image1.png
    Greyscale

a first magnetic tunneling junction (MTJ) (150F’) and a second MTJ (150F’) on a substrate (101) (see Park, Fig.16 as shown above and ¶ [0141]); 
a dummy MTJ (150S’) between the first MTJ (150F’) and the second MTJ (150F’), wherein a bottom surface of the dummy MTJ (150S’) is not connected to any metal (see Park, Fig.16 as shown above and ¶ [0141]); and
a cap layer (160/162/164/138) between the first MTJ (150F’) and the dummy MTJ (150S’) and directly on top of the dummy MTJ (150S’
Regarding Claim 2: Park discloses a semiconductor device as set forth in claim 1 as above. Park further teaches wherein a first metal interconnection (147) under the first MTJ (150F’) (see Park, Fig.16 as shown above); 
a second metal interconnection (147) under the second MTJ (150F’) (see Park, Fig.16 as shown above); and 
a first inter-metal dielectric (IMD) layer (134) around the first metal interconnection (147) and the second metal interconnection (147) and directly under the dummy MTJ (150S’) (see Park, Fig.16 as shown above). 
Regarding Claim 3: Park discloses a semiconductor device as set forth in claim 2 as above. Park further teaches wherein the cap layer (160/162/164/138) around the dummy MTJ (150S’), the first MTJ (150F’), and the second MTJ (150F’) and on the first IMD layer (134) (see Park, Fig.16 as shown above).
Regarding Claim 4: Park discloses a semiconductor device as set forth in claim 3 as above. Park further teaches wherein the cap layer (160/162/164/138) comprises silicon nitride (see Park, Fig.16 as shown above and ¶ [0114]).
Regarding Claim 7: Park discloses a semiconductor device as set forth in claim 3 as above. Park further teaches wherein a top electrode (157) on the dummy MTJ (150S’), wherein the cap layer (160/162/164/138) contacts a top surface of the top electrode (157) directly (see Park, Fig.16 as shown above).
Regarding Claim 8: Park discloses a semiconductor device as set forth in claim 2 as above. Park further teaches wherein a cap layer (160/138) around the dummy MTJ (150S’), the first MTJ (150F’), and the second MTJ (150F’) and on the first IMD layer (134) (see Park, Fig.16 as shown above); and
139) on the cap layer (160/138) (see Park, Fig.16 as shown above).
Regarding Claim 12: Park discloses a semiconductor device (see Park, Fig.16 as shown above and ¶ [0004]), comprising:
a first magnetic tunneling junction (MTJ) (150F’) and a second MTJ (150F’) on a substrate, wherein the first MTJ (150F’) is immediately adjacent to the second MTJ (150F’) (see Park, Fig.16 as shown above and ¶ [0141]); 
a first dummy MTJ (150S’) adjacent to one side of the first MTJ (150F’) (see Park, Fig.16 as shown above and ¶ [0141]); and 
a second dummy MTJ (150S’) adjacent to one side of the second MTJ (150F’), wherein bottom surfaces of the first dummy MTJ (150S’) and the second dummy MTJ (150S’) are not connected to any metal and the first MTJ, the second MTJ (150S’), the first dummy MTJ (150S’), and the second dummy MTJ (150S’) are disposed extending along a first direction according to a top view (note: Park’s Figs.2 and 5A demonstrates columns and rows arrangements of the first region Fla for MTJ/memory cell formation region. Fig.15 demonstrates zigzag arrangements of the first region MEa for MTJ/memory cell formation region. Therefore, ordinary skill in the art would able to arrange MTJ/memory cells in columns and rows on the first region FLa based on the teachings of Figs.2 and 5A) (see Park, Fig.16 as shown above and Figs.2 and 5A).
Regarding Claim 13: Park discloses a semiconductor device as set forth in claim 12 as above. Park further teaches wherein a metal interconnection (147) under the first MTJ (150F’) (see Park, Fig.16 as shown above); and
134) around the metal interconnection (147) and directly under the first dummy MTJ (150S’) and the second MTJ (150F’) (see Park, Fig.16 as shown above). 
Regarding Claim 14: Park discloses a semiconductor device as set forth in claim 13 as above. Park further teaches wherein a cap layer (160/162/164) around the first MTJ (150F’), the second MTJ (150F’), the first dummy MTJ (150S’), and the second dummy MTJ (150S’) and on the first IMD layer (134) (see Park, Fig.16 as shown above).
Regarding Claim 15: Park discloses a semiconductor device as set forth in claim 14 as above. Park further teaches wherein the cap layer (160/162/164) comprises silicon nitride (see Park, Fig.16 as shown above and ¶ [0114]).
Regarding Claim 17: Park discloses a semiconductor device as set forth in claim 14 as above. Park further teaches wherein a top electrode (157) on each of the first dummy MTJ (150S’) and the second dummy MTJ (150S’), wherein the cap layer (160/162/164) contacts a top surface of the top electrode (157) directly (see Park, Fig.16 as shown above).
Regarding Claim 18: Park discloses a semiconductor device as set forth in claim 13 as above. Park further teaches wherein a cap layer (160/162/164) around the first MTJ (150F’), the second MTJ (150F’), the first dummy MTJ (150S’), and the second dummy MTJ (150S’) and on the first IMD layer (134) (see Park, Fig.16 as shown above); and 
a second IMD layer (138) on the cap layer (160/162/164. 
Claims 5-6, 10-11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. 2016/0104745 A1, hereinafter refer to Park) as applied to claims 2, 3, 13, and 14 above, and further in view of Nagel et al. (U.S. 2019/0140019 A1, hereinafter refer to Nagel).
Regarding Claim 5: Park discloses a semiconductor device as applied to claim 3 above. Park further teaches wherein the cap layer (160/162/164) between the dummy MTJ (150S’) and the first MTJ (150F’) (see Park, Fig.16 as shown above); however, Park is silent upon explicitly disclosing wherein a first air gap enclosed by the cap layer.
Before effective filing date of the claimed invention the disclosed first air gap were known to be enclosed by the cap layer between the MTJ structures in order to improve electrical performance of the IC device.
For support see Nagel, which teaches wherein a first air gap (382) enclosed by the cap layer (350) between the MTJ structures (250/210) (see Nagel, Figs.7 and 12B as shown below, ¶ [0023], and ¶ [0047]).

    PNG
    media_image2.png
    335
    552
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    310
    540
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park and Nagel to enable the first air gap (382) to be enclosed by the cap layer (350) between the MTJ structures (250/210) as taught by Nagel in order to improve electrical performance of the IC device (see Nagel, Figs.7 and 12B as shown above, ¶ [0023], and ¶ [0047]).
Regarding Claim 6: Park discloses a semiconductor device as applied to claim 3 above. Park further teaches wherein the cap layer (160/162/164) between the dummy MTJ (150S’) and the second MTJ (150F’) (see Park, Fig.16 as shown above); however, Park is silent upon explicitly disclosing wherein a second air gap enclosed by the cap layer.
Before effective filing date of the claimed invention the disclosed second air gap were known to be enclosed by the cap layer between the MTJ structures in order to improve electrical performance of the IC device.
382) enclosed by the cap layer (350) between the MTJ structures (250/210) (see Nagel, Figs.7 and 12B as shown above, ¶ [0023], and ¶ [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park and Nagel to enable the second air gap (382) to be enclosed by the cap layer (350) between the MTJ structures (250/210) as taught by Nagel in order to improve electrical performance of the IC device (see Nagel, Figs.7 and 12B as shown above, ¶ [0023], and ¶ [0047]).
Regarding Claim 10: Park discloses a semiconductor device as applied to claim 2 above. Park is silent upon explicitly disclosing wherein a stop layer around the first metal interconnection and the second metal interconnection and under the first IMD layer.
Before effective filing date of the claimed invention, the disclosed stop layer were known to be formed around the first metal interconnection and the second metal interconnection and under the first IMD layer in order to improve electrical performance of the IC device.
For support see Nagel, which teaches wherein a stop layer (330) around the first metal interconnection (230) and the second metal interconnection (230) and under the first IMD layer (320) (see Nagel, Figs.7 and 12B as shown above, ¶ [0023], and ¶ [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park and Nagel to enable the stop layer (330) around the first metal interconnection (230) and the 230) and under the first IMD layer (320)  as taught by Nagel in order to improve electrical performance of the IC device (see Nagel, Figs.7 and 12B as shown above, Fig.6, ¶ [0023], and ¶ [0047]).
Regarding Claim 11: Park discloses a semiconductor device as set forth in claim 10 as above. The modification of Nagel further teaches wherein bottom surfaces of the stop layer (330) and the first metal interconnection (230) are coplanar (see Nagel, Figs.7 and 12B as shown above and Fig.6).
Regarding Claim 16: Park discloses a semiconductor device as applied to claim 14 above. Park further teaches wherein the cap layer (160/162/164) between the first dummy MTJ (150S’) and the first MTJ (150F’) (see Park, Fig.16 as shown above); however, Park is silent upon explicitly disclosing wherein an air gap enclosed by the cap layer.
Before effective filing date of the claimed invention the disclosed air gap were known to be enclosed by the cap layer between the MTJ structures in order to improve electrical performance of the IC device.
For support see Nagel, which teaches wherein an air gap (382) enclosed by the cap layer (350) between the MTJ structures (250/210) (see Nagel, Figs.7 and 12B as shown above, ¶ [0023], and ¶ [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park and Nagel to enable the air gap (382) to be enclosed by the cap layer (350) between the MTJ structures (250/210
Regarding Claim 20: Park discloses a semiconductor device as applied to claim 13 above. Park is silent upon explicitly disclosing wherein a stop layer around the metal interconnection and under the first IMD layer, wherein bottom surfaces of the stop layer and the metal interconnection are coplanar.
Before effective filing date of the claimed invention, the disclosed stop layer were known to be formed around the metal interconnection and under the first IMD layer, wherein bottom surfaces of the stop layer and the metal interconnection to be coplanar in order to improve electrical performance of the IC device.
For support see Nagel, which teaches wherein a stop layer (330) around the metal interconnection (230) and under the first IMD layer (320), wherein bottom surfaces of the stop layer (330) and the metal interconnection (230) are coplanar (see Nagel, Figs.7 and 12B as shown above, ¶ [0023], and ¶ [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park and Nagel to enable the stop layer (330) around the metal interconnection (230) and under the first IMD layer (320), wherein bottom surfaces of the stop layer (330) and the metal interconnection (230) to be coplanar as taught by Nagel in order to improve electrical performance of the IC device (see Nagel, Figs.7 and 12B as shown above, Fig.6, ¶ [0023], and ¶ [0047]).
Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. 2016/0104745 A1, hereinafter refer to Park) as applied to claims 8 and 18 above, and further in view of Chuang et al. (U.S. 2018/0166501 A1, hereinafter refer to Chuang).
Regarding Claim 9: Park discloses a semiconductor device as applied to claim 8 above. Park is silent upon explicitly disclosing wherein top surfaces of the cap layer and the second IMD layer are coplanar.
Before effective filing date of the claimed invention, the disclosed top surfaces of the cap layer and the second IMD layer were known to be coplanar in order to improve quality, reliability, and yield of the integrated circuit structure.
For support see Chuang, which teaches wherein top surfaces of the cap layer (240) and the second IMD layer (250) are coplanar (see Chuang, Figs.1G-1H and ¶ [0060]- ¶ [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park and Chuang to enable the top surfaces of the cap layer (240) and the second IMD layer (250) to be coplanar as taught by Chuang in order to improve quality, reliability, and yield of the integrated circuit structure (see Chuang, Figs.1G-1H and ¶ [0060]- ¶ [0061]).
Regarding Claim 19: Park discloses a semiconductor device as applied to claim 18 above. Park is silent upon explicitly disclosing wherein top surfaces of the cap layer and the second IMD layer are coplanar.
Before effective filing date of the claimed invention, the disclosed top surfaces of the cap layer and the second IMD layer were known to be coplanar in order to improve quality, reliability, and yield of the integrated circuit structure.
For support see Chuang, which teaches wherein top surfaces of the cap layer (240) and the second IMD layer (250) are coplanar (see Chuang, Figs.1G-1H and ¶ [0060]- ¶ [0061]).
240) and the second IMD layer (250) to be coplanar as taught by Chuang in order to improve quality, reliability, and yield of the integrated circuit structure (see Chuang, Figs.1G-1H and ¶ [0060]- ¶ [0061]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BITEW A DINKE/Primary Examiner, Art Unit 2896